16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roger ZACZEK, Plaintiff-Appellant,v.FAUQUIER COUNTY, Virginia;  William Shore Robertson, Judge;Fauquier County Board of Supervisors;  James H. Chamblin;Jonathan Lynn;  Paul Ebert;  Arthur Sinclair;  SheriffOlinger;  Robert Moshier;  M. Carlino;  Charles Hedding,Deputy;  Beverly Hunsaker;  Milton Harding;  Mary LynnWalker;  Leonard Milliken;  Virginia Milliken, Defendants-Appellees.
No. 91-7111.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 18, 1993.Decided Dec. 30, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Roger Zaczek, appellant pro se.
Robert S. Corish, Slenker, Brandt, Jennings & Johnston, Linwood Theodore Wells, Jr., Asst. Atty. Gen., Warren Hunter Britt, Parvin, Wilson, Barnett & Hopper, James Walter Hopper, Lynne Jones Blain, Morris & Morris, John David McGavin, Lewis, Trichilo & Bancroft, P.C., for appellees.
E.D.Va.
AFFIRMED.
Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders dismissing his claims against some Defendants, declining to grant summary judgment in his favor, and dismissing his remaining claims for failing to comply with orders of the court.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Zaczek v. Fauquier County, No. CA-90-499 (E.D. Va.  Jan. 4, 1991;  May 20, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED